COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-150-CV

DAVID IRVIN, AS INDEPENDENT ADMINISTRATOR                       APPELLANT
OF ESTATE OF W. RAY IRVIN, JR.

                                       V.

LORETTA PARKER, AS ADMINISTRATOR                                   APPELLEE
WITH WILL ANNEXED OF ESTATE
OF NOMA BISHOP IRVIN
                            ----------

         FROM COUNTY COURT AT LAW NO.1 OF WICHITA COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the “Agreed Motion To Dismiss Appeal And Joint

Motion For Nonsuit/Dismissal Of Under-Lying Suit.” Because all of appellant’s

claims were fully and finally adjudicated by the trial court’s order granting

summary judgment, that judgment cannot be vitiated by way of a non-suit.

Hyundai Motor Co. v. Alvarado, 892 S.W.2d 853, 855 (Tex. 1995).

Accordingly, we deny the parties’ request for a non-suit.




     1
         … See Tex. R. App. P. 47.4.
      Nonetheless, the parties have jointly requested that this court dismiss this

appeal with prejudice. It is therefore the court’s opinion that the motion should

be granted. This appeal is dismissed with prejudice. See Tex. R. App. P.

42.1(a)(2), Tex. R. App. P. 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                            PER CURIAM




PANEL: CAYCE, C.J.; HOLMAN and GARDNER, JJ.

DELIVERED: September 18, 2008